Citation Nr: 1643541	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  14-24 969 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 2002.

Historically, in an August 2002 rating decision, the RO denied, in pertinent part, entitlement to service connection for a history of elevated blood pressure.  The Veteran was notified of this decision by way of a letter dated August 17, 2002.  In May 2003, additional service treatment records were associated with the claims file.  Pursuant to 38 C.F.R. § 3.156 (c) which provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Therefore, the RO reconsidered the Veteran's claim for service connection for a history of elevated blood pressure.  In a November 2004 rating decision, the RO confirmed the prior decision and continued to deny the Veteran's claim.  The Veteran was notified of this decision by way of a letter dated November 9, 2004.  In August 2010, the Veteran filed a petition to reopen his claim for entitlement to service connection for hypertension.  The RO issued a rating decision in December 2012 which continued to deny the Veteran's claim.  The Veteran filed a notice of disagreement in January 2013 and was provided with a statement of the case (SOC) in June 2014.  The Veteran perfected his appeal with a July 2014 VA form 9.

Prior to the expiration of the appeal period for the original August 2002 rating decision, ending in August 2003, VA treatment records were constructively of record but not considered in the August 2002 decision or the subsequent reconsideration in November 2004.  Under 38 C.F.R. § 3.156 (b), when a claimant submits evidence within an applicable appeal period, the claim remains open until VA provides a determination that explicitly addresses this new evidence.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that, under the provisions of 38 C.F.R. § 3.156 (b), new and material evidence received during the appeal period after a decision will serve to preclude that decision from becoming final unless that decision is reconsidered).  Given that the record reflects that VA had constructive possession of such treatment records within the appeal period, the provisions of 38 C.F.R. § 3.156 (b) apply, and finality does not attach to the August 2002 rating decision and it remains open.  Beraud v. Shinseki, 766 F.3d at 1407; see Mitchell v. McDonald, No. 13-1245, 2015 U.S. App. Vet. Claims, slip op. at 5-8 (Nov. 18, 2015); Bond, 659 F.3d at 1369; Young v. Shinseki, 22 Vet. App. 461, 466 ((2011); see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Therefore, despite the RO's characterization of this claim as a petition to reopen a previously denied claim, the Board finds that this claim is properly characterized as an appeal of the original claim, and the issue has been characterized accordingly as set forth on the title page. 

The Veteran testified at a January 2016 Travel Board hearing and a copy of that transcript is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial AOJ consideration. 

Subsequent to the statement of the case in June 2014, the Veteran submitted additional evidence in August 2014 that included private medical records without a waiver of initial RO consideration of the newly submitted evidence.  However, this evidence is subject to initial review by the Board, since the Veteran perfected his appeal on July 7, 2014, and did not request that the agency of original jurisdiction (AOJ) initially review the evidence.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015 (e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).  Thus, the Board accepts this evidence for inclusion in the record.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal, to include VA treatment records dated through May 2016.  





FINDINGS OF FACT

Hypertension was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's hypertension to service.


CONCLUSION OF LAW

The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015).  Substantially compliant notice was sent in September 2010, after the initial rating decision.  However, the claim was readjudicated in December 2012 and a June 2014 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Additionally, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, prejudicial, normally falls upon the party attaching the agency's determination, except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159 (b) by not informing the claimant of the information and evidence necessary to substantiate the claim); see also Mayfield, 444 F.3d 1328, at 1333-34.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, personnel records and post-service VA and private treatment records have been associated with the claims file.  Additionally, neither the Veteran nor his representative has identified any outstanding records that have not been requested or obtained.

The Veteran was afforded a VA examination in May 2012.  The Board finds that the VA examination report is adequate because the conclusion is based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection 

The Veteran seeks service connection for hypertension.  He contends that such is the result of or began in service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2015). 

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including hypertension, can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R.     §§ 3.307, 3.309 (2015).  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. § 1113 (West 2014). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303 (b) (2015).  Section 3.303(b) equates the showing of a chronic disease in service "with a reliable diagnosis of the chronic disease while in service."  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  The regulation does not mean that any manifestation of high blood pressure in service will permit service connection of hypertension, first shown as a clear cut clinical entity, at some later date.  38 C.F.R. § 3.303 (b) (2015).  "To be 'shown in service,' the disease identity must be established and the diagnosis not be subject to legitimate question."  See Walker, 708 F.3d at 1335. 

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303 (b) (2015).  Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation, such as hypertension.  See Walker, 708 F.3d at 1338; see also 38 C.F.R. § 3.309 (a) (2015).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

While the service treatment records do reflect that the Veteran was seen on several occasions with elevated blood pressure readings, these readings were not shown to result in a chronic hypertensive disorder, including hypertension.  Here, the report of the enlistment examination conducted in July 1979 contains no indication of hypertension or elevated blood pressure; the Veteran's blood pressure was noted to be 104/78.  On the Veteran's accompanying Report of Medical History, he denied high or low blood pressure, noting that he was in good health.  Moreover, the blood pressure readings taken throughout the Veteran's time in the service reveal that in November 1979, his blood pressure was found to be 98/68.  In January 1983, the Veteran's blood pressure was 130/78.  In April 1983, his blood readings were 132/80, 100/66, and 118/72.  In September 1983, the reading were 130/82 and 112/70.  In July 1989, the Veteran's blood pressure measured at 108/74, 100/64, and 108/68.  A December 1989 Report of Medical Examination revealed the Veteran's blood pressure to be 124/82.  In August 1990, his blood pressure reading was of 114/72; and, in September 1991, it was 120/80.  An additional Report of Medical Examination in July 1992 revealed the Veteran's blood pressure to be 110/80.  In November 1994, his blood pressure was 104/72, and in January 1999 it was 136/88.  In March 1999, the Veteran's blood pressure was 126/78, and in April 1999 it was 120/70 and 132/90.  In July 2001, the Veteran's blood pressure was found to be 125/80; and, in May 2002, the Veteran's blood pressure was found to be 132/81, 136/90, and 177/83.

A study was conducted, over five days in October and November 2000, which revealed that the Veteran's blood pressure on Monday October 30, 2000, was 130/90 in the morning, 130/92 in the afternoon, 118/72 in the evening, and 120/78 at bedtime.  On Tuesday October 31, 2000, the Veteran's blood pressure was 122/90 in the morning and 122/86 in the afternoon.  On Wednesday November 1, 2000, the Veteran's blood pressure was 120/96 in the morning and 126/86 in the afternoon.  On November 2, 2000, the Veteran's blood pressure was 132/110 in the morning.  And, on Friday November 3, 2000 the Veteran's blood pressure was 121/100 in the morning and 138/110 in the afternoon.  At the end of the study, the Veteran was not diagnosed with hypertension.  Thus, when the Veteran was clinically evaluated and observed over this five day period, which included repeated blood pressure testing, these readings did not indicate a diagnosis of hypertension at that time during service.

Post service treatment records reflect the Veteran's fluctuating blood pressure with several instances of elevated blood pressure.  In May, August, September and October 2003 the Veteran's blood pressure was found to be 140/86, 132/87, 148/99, and 139/99 respectively.  In April 2006 the Veteran's blood pressure was 162/103.  In June and December 2007, his blood pressure was 139/91 and 136/89.  In March, April, June, and July 2009 the Veteran's blood pressure was found to be 149/98, 143/94, 135/89, and 112/75 respectively.  In June 2009 the Veteran reported readings from his home blood pressure testing.  His average reading was 130/88 at home and 135/89 at the clinic.  In August 2009 the Veteran was diagnosed with hypertension and placed on medication.  Blood pressure readings from August and October 2010 were 123/86 and 144/97.  A May 2014 VA treatment note reflects that the Veteran's blood pressure was 131/81.

During the May 2012 VA Hypertension Disability Benefits Questionnaire (DBQ), the Veteran reported that he had several high blood pressure readings while in the service but that they were isolated.  He reported that "they kept checking him" but that he was never diagnosed with hypertension or put on medication.  The Veteran reported that after he retired from the military in 2002, he went to VA for his primary care and that his blood pressure would fluctuate.  The Veteran reported that he was diagnosed with hypertension in 2009 and put on medication.  During the examination the examiner reported the Veteran's blood pressure readings to be 136/82, 130/80, and 135/85.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by the Veteran's claimed in-service injury, event, or illness.  The examiner provided the rationale that the Veteran's service treatment records do not indicate a diagnosis of hypertension.  That while the Veteran' service records do indicate several episodes of high blood pressure, they were not elevated on a consistent basis.  Further the examiner noted that while the Veteran went to VA for treatment in 2002 and his blood pressure was mildly elevated, it was not considered hypertension.  The examiner noted that from 2002 to 2006, the Veteran did not take any medication for his blood pressure.  Finally, the examiner noted that the Veteran was not diagnosed with hypertension until 2009. 

During the January 2016 hearing, the Veteran testified that during service he suffered from lightlheadedness and dizziness.  The Veteran testified that his symptoms began in 2002 while he was stationed overseas.  The Veteran testified that he underwent a five day study program to monitor his blood pressure while he was in the service but that he was never given a definitive diagnosis.  The Veteran testified that he believed his symptoms were a result of his hypertension and that they were the same symptoms that he sought treatment for after he retired from the military.  The Veteran testified that his doctors indicated to him that his hypertension "could have been related" to the symptoms he experienced in service.  The Veteran testified that from 2002 to 2009 he sought treatment through VA, but that while his blood pressure was monitored, he was never given a diagnosis nor placed on medication.  The Veteran testified that his doctors told him to watch what he ate, exercise more, and stay hydrated.  The Veteran testified that his blood pressure fluctuated from 2002 to 2009, but that in 2009 it maintained a consistently elevated level and that his doctors indicated to him that as he aged it was harder to keep his blood pressure down. 

Throughout the appeal period the Veteran submitted various lay statements from friends as well as his own statements.  The Veteran's friend's statements indicated that they knew the Veteran from the service and that they remembered the Veteran complaining of his symptoms and reporting to sick call.  The Veteran maintained that the symptoms he experienced in service where the result of his hypertension. 

The Board notes that VA treatment records show that the Veteran was diagnosed with hypertension in 2009, and was begun on medication for it at that time.  Thus, the Veteran has a current diagnosis of hypertension.  For VA purposes, hypertension and isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term "hypertension" means that the diastolic blood pressure is predominantly 90 or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 or greater, with a diastolic blood pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015).

With regard to direct service connection for hypertension, the Veteran's service treatment records are negative for any complaints, diagnosis, or treatment of hypertension.  They reflect elevated blood pressure on multiple occasion, but do not show that the Veteran was diagnosed with hypertension in service, or that serial blood pressure readings were consistent with a diagnosis of hypertension (or isolated systolic hypertension) for VA purposes (160 systolic or 90 diastolic).  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015).  Indeed, recorded blood pressures shortly before he retired were 125/80 in July 2001, and 132/81, 136/90, and 177/83 in May 2002.  Further, readings in August, September and October 2003 were 132/87, 148/99, and 139/99, respectively.  While these certainly reflect some elevated blood pressures, there is no evidence of a clinical diagnosis of hypertension in service or the first post-service year. 

Rather, the first objective post-service evidence of a diagnosis of hypertension is dated in August 2009, approximately seven years after the Veteran's period of service.  As hypertension was not shown for many years after the Veteran's period of service, this weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Moreover, at no time did any treating provider relate the Veteran's hypertension to his period of service.  Rather the May 2012 VA examiner found that the Veteran's hypertension was not incurred in or caused by the Veteran's service.  This opinion is supported by the rationale that although the Veteran's records contain episodes of high blood pressure they are not consistent, that immediately after service the Veteran's blood pressure was only mildly elevated, that he did not take medication for his blood pressure for several years after service, and that he was not diagnosed with hypertension until 2009.  This opinion reflects consideration of the entire record and relevant medical principles; therefore the Board finds it probative. 

Concerning the issue of continuing symptomatology, the Board observes that the Veteran's hypertension is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309 (a).  See Walker, 708 F.3d at 1331.  However, despite the fluctuating, elevated blood pressure readings noted in service, such readings were not associated with a diagnosis of hypertension, as shown by the five-day study conducted in service.  Instead, as indicated by the medical guidance contained in the May 2012 VA report, the onset of hypertension was well after service, which, by way of the explanation contained in that report, was found to be unrelated to the blood pressure readings recorded shortly before his service retirement, or to the post-service readings recorded between May 2002 and October 2003.  Indeed, the first time the Veteran was diagnosed with hypertension was in 2009.  As such, the evidence thus does not establish a nexus to service based on continuity, but rather, suggests that his current hypertension has its onset as early as 2009, several years after leaving military service.

Regarding presumptive service connection for hypertension as a chronic disease under 38 U.S.C.A. § 1112, there is no evidence that the Veteran's hypertension manifested to a compensable degree within one year of service.  While the evidence does demonstrate elevated blood pressure on occasion, these readings on their own do not constitute hypertension.  For VA purposes, hypertension requires readings predominantly greater than 90 mm/Hg diastolic BP confirmed over three repeated readings on different days.  While the 2003 readings certainly show elevated blood pressure on three occasions, they do not show diastolic pressure predominantly over 90 mm/Hg on two or more tests conducted on three different days, and therefore they do not meet VA's definition of hypertension.  The May 2012 VA examiner found that in addition to the Veteran's hypertension not being incurred in or caused by his service, that in 2002 immediately following his retirement, his blood pressure was only "mildly elevated and not considered hypertensive."  Therefore, there is no evidence of a clinical diagnosis of hypertension within one year of discharge from service.  Even assuming arguendo that the Board were to concede his 2003 readings suggested early manifestations of hypertension, they would have to be to a compensable degree to warrant presumptive service connection based on 38 U.S.C.A. § 1112.  Under 38 C.F.R. § 4.104, Diagnostic Code 7101, a compensable rating for hypertension requires in pertinent part, diastolic blood pressure that is predominantly greater than 100 mm/Hg, or a history of such requiring continuous medication.  Here, nothing in the record suggests such elevated diastolic pressures in the first post serivce year, and the May 2012 examiner noted that the Veteran was not prescribed medication for his blood pressure for the years 2002-2006.  Consequently, even under an extremely liberal interpretation of the evidence, there is no probative evidence that the Veteran's hypertension manifested to a compensable degree within one year of his active service.  In light of the above, presumptive service connection is not warranted. 

In sum, the Board finds that the most competent and probative evidence establishes that hypertension was not shown in service or for many decades thereafter, and the most probative evidence fails to link the Veteran's current hypertension to service.  Accordingly, service connection for hypertension is not warranted on any basis. 

It is acknowledged that the Veteran has reported that he had hypertension in service and that his high blood pressure readings are evidence of that.  The Board notes that hypertension falls outside the realm of common knowledge of a lay person, and therefore, the Veteran is not competent to provide a diagnosis of hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds that the medical evidence of record, specifically the opinion of the May 2012 VA examiner to be the most probative. 

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


